Citation Nr: 0526811	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-33 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston Salem, North Carolina.

In August 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

A motion to advance this case on the Board's docket was 
granted by the Board on August 25, 2005, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam.

2.  Diabetes mellitus was not manifest in service or within 
one year of separation and is unrelated to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In February 2003, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claim.  The letter also asked the veteran to submit certain 
information.  The letter informed the veteran what evidence 
and information VA had received and what evidence the veteran 
still needed to provide.  

In February 2005, the RO sent another letter to the veteran 
advising him what evidence was required to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining and what evidence the veteran still needed 
to provide.  The letter explained that VA was responsible for 
obtaining relevant records from any Federal agency and would 
make reasonable efforts to obtaining other relevant records 
not held by a Federal agency.  

In addition, the February 2005 notice letter specifically 
advised the veteran to provide any evidence in his possession 
that pertains to his claim.  The Board finds that the veteran 
was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after a rating action 
was promulgated did the RO, in February 2005, provide notice 
to the claimant regarding the information and evidence that 
VA would seek to provide.  Because the VCAA notice in this 
case was not provided to the appellant prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in February 2005 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of his case to 
the Board, and the content of the notice letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, service 
personnel records, and private treatment records identified 
by the veteran.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The 
Board concludes an examination is not needed in this case 
because there is no evidence of diabetes mellitus in service, 
no on-going symptoms related to diabetes mellitus until many 
years after military discharge, and no medical nexus between 
the veteran's current diabetes mellitus and his active duty.  
Therefore, there is no basis on which to obtain a medical 
opinion. The available medical evidence is sufficient for an 
adequate determination.

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as diabetes mellitus, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If 
there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d).

Applicable law also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, type 2 
diabetes (also known as type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas. 38 C.F.R. § 3.309(e).

The competent medical evidence of record shows that the 
veteran is currently diagnosed with diabetes mellitus.  Thus, 
medical evidence of a current chronic disability is shown by 
the evidence of record.  

The service medical records are absent complaints, findings 
or diagnoses of diabetes mellitus during service.  The 
veteran denied pertinent symptoms in service, and clinical 
evaluation of his endocrine system and urinalysis were normal 
at separation.  

The medical evidence of record also fails to show the onset 
of diabetes mellitus within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  No medical evidence shows diabetes 
mellitus within one year of service separation.  Rather, he 
reported on his application for compensation received in June 
2003 that diabetes mellitus began in 1998.  

The veteran does claim that he has diabetes mellitus as a 
result of Agent Orange exposure while in Vietnam.  On his 
application for compensation, the veteran reported that he 
was "all over" Vietnam "in and out flights." 

There is a conflict between what he asserts and his service 
personnel records.  The Board finds that the service records 
reflecting service in Taiwan and the United States are more 
probative.  The only service locations shown in the veteran's 
service records are in the United States and in Taiwan.  The 
veteran claimed in August 2003 that he was serving in a 
covert operation.  In September the RO received the veteran's 
VA Form 9 and attached statement which indicated that he was 
originally advised that his service records were destroyed by 
fire and then informed that because he was in an intelligence 
unit, his records were sealed.  At the August 2005 Board 
hearing, the veteran testified that while stationed in Taiwan 
he worked for the CIA and flew missions in and out of Vietnam 
about every two months for 3 to 4 days at a time surveying 
areas of possible enemy occupation.  

Probative service records prepared contemporaneous to service 
show service in the United States and in Taiwan.  The absence 
of an indication in his service records that he was in any 
country other than Taiwan and the United States during 
service is more probative than his current statements of 
service in Vietnam.  His statements of flying missions into 
Vietnam are unsupported, and the Board finds the veteran's 
statements less probative in light of service personnel 
records which indicate that he had been located in Taiwan and 
had performed the duties of Administrative Specialist from 
May 5, 1966 to May 30, 1967. 

In summary, concerning service in Vietnam, the Board is 
presented with a conflict in the record. The veteran has 
indicated that he was in Vietnam.  His service records show 
service in the United States and in Taiwan, and they do not 
support his allegations.  Therefore, the Board finds that the 
evidence preponderates against the veteran having served in 
Vietnam.    

While the evidence of record clearly shows that the veteran 
currently has medical diagnoses of diabetes mellitus, the 
Board finds that the veteran has not met the regulatory 
presumption of active service in the Republic of Vietnam 
during the Vietnam era.  Therefore, he is not presumed to 
have been exposed to Agent Orange during service.  With no 
such exposure, service connection on a presumptive basis 
under 38 C.F.R. § 3.309(e) cannot be granted.

The veteran's statements have been considered, but the 
preponderance of the evidence establishes that his diabetes 
mellitus was not manifest in service or within one year of 
separation and that the veteran was not in Vietnam.  
Furthermore, there is no competent evidence linking diabetes 
mellitus to any incident of service.  Accordingly, service 
connection for diabetes mellitus is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange, is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


